DETAILED ACTION
1. 	This Office Action is in response to the Amendment filed on 12/10/2021. Claims 22-28 were canceled and claims 29-35 have been added.  Claims 1-21 and 29-35 are now pending in the application. 
2.	The previous 112 rejection of claim 16 is withdrawn due to the Amendments/Remarks.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 32 recite the limitation "the article" in line 2 for claim 29 and in line 3 for claim 32. There is insufficient antecedent basis for this limitation in the claim.

Claim Analysis
4.	Summary of Claim 1:
A method of blending small particle starch with a polymeric resin material, the method comprising:

providing a small particle starch or starch-based material having an average particle size of less than 1.5 µm per particle, where such small particle starch or starch-based material is substantially free of particle sized 2 µm or greater, wherein the small particle starch or starch-

providing a polymeric material; 

blending the starch or starch-based material into the polymeric material so that the starch or starch-based material is intimately dispersed within the polymeric material.

 


Claim Rejections - 35 USC § 103


5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1 – 11, 16 – 21 and 29 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles, et al. (US PG Pub 2014/0272370 A1) in view of Bastioli (US PG Pub 2012/0316257 A1) and evidenced by Mentik (US PG Pub 2010/0311874) all listed on the IDS dated 1/4/2021.
Regarding claims 1, 3-6, and 33, Broyles et al. teach a method of intimately mixing a starch with a polyolefin [0013], wherein the starch has a particle size of preferably less than 2 µm [0042], thereby reading on the steps of providing a small particle starch, providing a polymeric material, and blending 
Broyles et al. and the claims differ in that Broyles et al. do not teach the exact same range for the particle size as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Broyles et al. (preferably less than 2 µm) overlap the instantly claimed range (less than 1.5 µm, “substantially free of carbohydrate-based polymeric material particles having a particle size equal to or greater than 1.5 µm”, less than 1 µm, 10 nm to 1 µm, less than 150 nm, diameter from 10 nm to 1 µm) and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Broyles et al. do not teach the resistance to recrystallization and the water content of the carbohydrate based polymeric material.
Bastioli et al. teach a composition comprising at least one polymer of natural origin such as starch and a copolyester and starch (claim 1, [0073]), wherein the water content of the composition during mixing of the component is preferably kept between 1% and 15% by weight, preferably a content of less than 1% by weight, in this case, starting with predried and pre-plasticized starch [0071], wherein the compositions have good resistance to ageing and to humidity and can maintain a high tear strength [0070], thereby reading on the resisting recrystallization as defined in the instant specification [0066]. Bastioli et al. offer the motivation of using a composition with the water content and resisting recrystallization due to the composition’s ability to the compositions have good resistance to ageing and to humidity and can maintain a high tear strength [0070].
Broyles et al. in view of Bastioli et al. are further silent on the crystallinity of the carbohydrate based polymeric material.
	Mentik et al. teach starch-based compositions including plasticized starch and a polymer (Abstract), wherein the starch grain have a degree of crystallinity which varies from 15% to 45% and which essentially depends on the botanical origin of the starch and the optional treatment it has undergone [0039]. Furthermore, Mentink et al. teach the plasticized starch results in a decrease of the glass transition temperatures and/or a reduction of the crystallinity of a granular starch to a value of less than 15%, or even to an essentially amorphous state [0043]. As such, the crystallinity of the carbohydrate-based polymeric material is a function of the origin of the carbohydrate-based
polymeric material and the treatment that it has undergone as evidenced by Mentik et al. Broyles et al.
teach the same origin (corn starch) as required by the instant claim, and teach the same treatment
(plasticizing) as required by the instant claim. Therefore, the crystallinity of the carbohydrate-based
polymeric material of Broyles et al. is expected to be the same as the crystallinity as required by the instant claims. 
Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252,1254,
195 USPQ430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties
are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties
applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655,
(Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ430, (CCPA 1977). "Where the claimed and
prior art products are identical or substantially identical in structure or composition, or are produced by
identical or substantially identical processes, a prima facie case of either anticipation or obviousness has
been established." Further, if it is the applicant's position that this would not be the case, evidence
would need to be provided to support the applicant's position. In the alternative that the above

the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed
ingredients within the claimed proportions for the same utility.

Regarding claims 6, 16-19, 29-32 and 34-35, Broyles et al. do not particularly teach the particles being generally uniformly sized regularly shaped substantially spherical and are also silent on the aspect ratio, the average particle density and the average particle volume. Broyles et al. are further silent regarding the strength of the blend being greater than the strength of pure polymeric material alone and further silent still on the hydrophobicity of the article and the lack of sea-island features of the article.
However, Broyles et al. teach the same starch as required by the instant claim. Broyles et al. teach the starch is produced from corn, tapioca, etc. (Broyles, [0043]) which is the same starch as disclosed in the instant application and further teach the starch is intimately mixed with the same polymeric materials (Broyles [0047], instant application [0046]). The uniform and substantially spherical shape is a function of the starch and the process that the starch undergoes. Therefore, the uniform and substantially spherical shape of the starch particle, the aspect ratio, the average particle density, the average particle volume, the hydrophobicity and the lack of sea island features of Broyles et al. are expected to have the same average particle density, aspect ratio, shape, average particle volume, hydrophobicity and lack of sea island features as required by the instant claim. Additionally, Broyles et al. teach the same composition comprising a polyolefin and the starch. The strength of the blend and the strength of the pure polymeric material alone are mechanical properties that are functions of the composition. Therefore, the strength of the blend and the strength of the pure polymeric material alone of Broyles et al. are expected to be the same strength of the blend and the strength of the pure polymeric material alone as required by the instant claim.  Case law has held that claiming of a new use, 
Regarding claim 2, Broyles et al. teach the starch is a powder [0043].
Regarding claims 7-8 and 16, Broyles et al. teach the starch in an amount of from 5% to 45% by weight (claims 1 and 2) thereby reading on the claimed ranges of at least 1% by weight, at least 10% by weight and from 1% upt to 30%as required by the instant claims. 
Regarding claim 9, Broyles et al. teach blends of starches may be used [0043] thereby reading on a second starch. 
Broyles et al. do not particularly teach the second starch having a larger particle size than the small particle starch.
   However Broyles et al. teach particle sizes less than 30 µm [0042]. One of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range taught by Broyles et al. (less than 30 µm) overlap the instantly claimed range (greater 
Regarding claims 10-11, Broyles et al. teach the starch in an amount of from 5% to 45% by weight (claims 1 and 2) thereby reading on the claimed ranges of at least 1% by weight, at least 10% by weight as required by the instant claims for the second starch. 
Regarding claim 20, Broyles et al. teach a compatibilizer (claim 1).
Regarding claim 21, Broyles et al. teach biodegradable starch and polyolefins {0003], [0036] for use in the blend thereby reading on the “exhibits enhanced biodegradation” as required by the instant claim.

7.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Broyles, et al. (US PG Pub 2014/0272370 A1) in view of Bastioli (US PG Pub 2012/0316257 A1) and evidenced by Mentik (US PG Pub 2010/0311874) all listed on the IDS dated 1/4/2021 in view of La Fuenta, et al. "Ozonation of cassava starch to produce biodegradable films," International Journal of Biological Macromolecules 141 (2019 713-720) as listed in the IDS dated 1/4/2021.
Regarding claims 12-14, Broyles et al. in view of Bastioli and evidenced by Mentik teach the method of claim 1 as set forth above and incorporated herein by reference.
Broyles et al. are silent regarding the reduction of particle size of the starch by treating starch with ozone.
La Fuenta et al. teach ozonation of starch to produce biodegradation of films (title) wherein the starch has a polygonal shaped granule with a size of < 50 µm (1. Introduction, p. 714) thereby reading on the claimed range of the initial particle size of at least 5 µm and the initial particle size is characterized 
Regarding claim 15, Broyles et al. in view of La Fuenta et al. do not particularly teach the particles being generally uniformly sized regularly shaped substantially spherical.
Broyles et al. in view of La Fuenta et al. teach the same method as required by the instant claim. Broyles et al. teach the starch is produced from corn, tapioca, etc. (Broyles, [0043]) which is the same starch as disclosed in the instant application and further teach the starch is intimately mixed with the same polymeric materials (Broyles [0047], instant application [0046]). La Fuenta et al. teach the same ozonation treatment. The uniform and substantially spherical shape is a function of the starch and the process that the starch undergoes. Therefore, the uniform and substantially spherical shape of the starch particle of Broyles et al. in view of La Fuenta et al. are expected to have the same average particle density and shape as required by the instant claim. 


Response to Arguments
8.	Applicant’s arguments, see p. 1-5, filed 12/10/2021, with respect to the 103 rejections over Broyles have been fully considered and are persuasive.  The 103 rejections over Broyles have been withdrawn. However, upon further consideration, and in light of the amendment, a new ground of rejections is set forth above over Broyles in view of Bastioli as evidenced by Mentik. 
	The Affidavit filed 12/10/2021 was also thoroughly reviewed. However, the data is not commensurate in scope with the claim language. For example, all testing has been performed with 


Conclusion

9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huneault et al. (US PG Pub 2012/0139154 A1) listed on the IDS dated 1/4/2021, Bastioli, et al. (US PG Pub 2007/0129468 A1) listed on the IDS dated 2/12/2021, Liao et al. (US PG Pub 2012/0059097 A1) listed on the IDS dated 1/4/2021, and Bastioli (US Patent 5,262,458).
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763